Exhibit 10.4EXECUTION VERSION

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR THE SECURITIES LAWS OF ANY STATE WITHIN THE UNITED STATES, AND,
ACCORDINGLY, MAY NOT BE SOLD, OFFERED FOR SALE, ASSIGNED OR OTHERWISE
TRANSFERRED EXCEPT (1) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT COVERING
SUCH SECURITIES UNDER THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND APPLICABLE STATE SECURITIES LAWS.  THIS SECURITY AND THE SECURITIES ISSUABLE
UPON EXERCISE OF THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.

COMMON STOCK PURCHASE WARRANT

RLJ ENTERTAINMENT, INC.

 

Warrant No. Class C

 

Warrant Shares: 5,000,000

Initial Exercise Date: October 14, 2016

 

THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, Digital Entertainment Holdings LLC, a Delaware limited liability
company, or its assigns (the “Holder”) is entitled, upon the terms and subject
to the limitations on exercise and the conditions hereinafter set forth, at any
time on or after October 14, 2016 (the “Initial Exercise Date”) and on or prior
to the close of business on the applicable Termination Date (as defined in
Section 1(jj)) to subscribe for and purchase from RLJ Entertainment, Inc., a
Nevada corporation (the “Company”), up to 5,000,000 duly and validly issued,
fully paid and nonassessable shares (as subject to adjustment hereunder, the
“Warrant Shares”) of Common Stock.  The purchase price of one Warrant Share
under this Warrant shall be equal to the Exercise Price (as defined in Section
2(b)).  This Warrant is issued pursuant to the terms of the Investment
Agreement, dated August 19, 2016 (the “Investment Agreement”), between the
Company and the Holder.  

Section 1Definitions.  For purposes of this Warrant, the following terms shall
have the following meanings:

(a)“Alternate Consideration” shall have the meaning given to such term in
Section 3(h).

(b)“Applicable Price” shall have the meaning given to such term in Section 3(b).

(c)“Authorized Share Failure” shall have the meaning given to such term in
Section 2(e)(iv).

(d)“Base Share Price” shall have the meaning given to such term in Section 3(b).

(e)“Bloomberg” means Bloomberg, L.P.

(f)“Board of Directors” means the board of directors of the Company.

(g)“Business Day” means any day except any Saturday, any Sunday, any day which
is a federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

(h)“Closing Date” shall have the meaning given to such term in the Investment
Agreement.

(i)“Company” shall have the meaning given to such term in the Preamble hereto.

(j)“Commission” means the United States Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

(k)“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed. 

(l)“Common Stock Equivalents” shall have the meaning given to such term in the
Investment Agreement.

(m)“Convertible Securities” means any stock or other security (other than
Options) that is at any time and under any circumstances, directly or
indirectly, convertible into, exercisable or exchangeable for, or which
otherwise entitles the Holder thereof to acquire, any shares of Common Stock.

(n)“CPLR” shall have the meaning given to such term in Section 5(m)(ii).

(o)“Dilutive Issuance” shall have the meaning given to such term in Section
3(b).

(p)“Dilutive Issuance Notice” shall have the meaning given to such term in
Section 3(e).

(q)“Dispute Submission Deadline” shall have the meaning given to such term in
Section 5(m)(i)(B).

(r)“Distribution” shall have the meaning given to such term in Section 3(g).

(s)“Exempt Issuance” means the issuance of (a) shares of Common Stock issued
upon exercise of this Warrant, (b) shares of Common Stock or options to
employees, officers or directors of the Company pursuant to any stock or option
plan, including the Incentive Plan, duly adopted for such purpose, by a majority
of the non-employee members of the Board of Directors or a majority of the
members of a committee of non-employee directors established for such purpose
for services rendered to the Company, or (c) securities upon the exercise or
exchange of or conversion of any securities issued hereunder and/or other
securities exercisable or exchangeable for or convertible into shares of Common
Stock issued and outstanding on the date of this Warrant, provided that such
securities have not been amended since the date of this Warrant to increase the
number of such securities or to decrease the exercise price, exchange price or
conversion price of such securities (other than in connection with stock splits
or combinations) or to extend the term of such securities.

(t)“Exercise Price” shall have the meaning given to such term in Section 2(b).

(u)“Fundamental Transaction” shall have the meaning given to such term in
Section 3(h).

(v)“Holder” shall have the meaning given to such term in the Preamble hereto.

(w)“Incentive Plan” shall have the meaning given to such term in the Investment
Agreement.

(x)“Initial Exercise Date” shall have the meaning given to such term in the
Preamble hereto.

(y)“Investment Agreement” shall have the meaning given to such term in the
Preamble hereto.

(z)“Liens” shall have the meaning given to such term in the Investment
Agreement.

(aa)“NASDAQ” means the Nasdaq Stock Market, or any successor entity thereto.

(bb)“Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

(cc)“Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.

-2-

--------------------------------------------------------------------------------

 

(dd)“Required Dispute Documentation” shall have the meaning given to such term
in Section 5(m)(i)(B). 

(ee)“Required Reserve Amount” shall have the meaning given to such term in
Section 2(e)(ii).

(ff)“Senior Secured Loans” shall have the meaning given to such term in the
Investment Agreement.

(gg)“Subsequent Purchase Rights” shall have the meaning given to such term in
Section 3(f).

(hh)“Subsidiary” means any subsidiary of the Company as set forth on Schedule
3.1(a) of the Investment Agreement and shall, where applicable, also include any
direct or indirect subsidiary of the Company formed or acquired after the date
hereof.

(ii)“Successor Entity” shall have the meaning given to such term in Section
3(h).

(jj)“Termination Date” means the seven-year anniversary of the Initial Exercise
Date.

(kk)“Trading Day” means a day on which the NASDAQ is open for trading.

(ll)“Transaction Documents” shall have the meaning given to such term in the
Investment Agreement.

(mm)“Transfer Agent” shall have the meaning given to such term in the Investment
Agreement.

(nn)“Valuation Event” shall have the meaning given to such term in Section
3(b)(iv).

(oo)“Variable Rate Transaction” means a transaction in which the Company (i)
issues or sells any debt or equity securities that are convertible into,
exchangeable or exercisable for, or include the right to receive, additional
shares of Common Stock either (A) at a conversion price, exercise price or
exchange rate or other price that is based upon, and/or varies with, the trading
prices of or quotations for the shares of Common Stock at any time after the
initial issuance of such debt or equity securities or (B) with a conversion,
exercise or exchange price that is subject to being reset at some future date
after the initial issuance of such debt or equity security or upon the
occurrence of specified or contingent events directly or indirectly related to
the business of the Company or the market for the Common Stock, or (ii) enters
into any agreement, including, but not limited to, an equity line of credit,
whereby the Company may issue securities at a future determined price.

(pp)“VWAP” means, for any security as of any date, the dollar volume-weighted
average price for such security on the NASDAQ during the period beginning at
9:30:01 a.m., New York time, and ending at 4:00:00 p.m., New York time, as
reported by Bloomberg through its “HP” function (set to weighted-average) or, if
the foregoing does not apply, the dollar volume-weighted average price of such
security in the over-the-counter market on the electronic bulletin board for
such security during the period beginning at 9:30:01 a.m., New York time, and
ending at 4:00:00 p.m., New York time, as reported by Bloomberg, or, if no
dollar volume-weighted average price is reported for such security by Bloomberg
for such hours, the average of the highest closing bid price and the lowest
closing ask price of any of the market makers for such security as reported in
the “pink sheets” by OTC Markets Group Inc. (formerly Pink Sheets LLC). All such
determinations shall be appropriately adjusted for any stock dividend, stock
split, stock combination, recapitalization or other similar transaction during
such period.

(qq)“Warrant Exercise Shares” shall have the meaning given to such term in
Section 3(b).

(rr)“Warrant Register” shall have the meaning given to such term in the Section
4(c).

(ss)“Warrant Shares” shall have the meaning given to such term in the Preamble
hereto.

(tt)“Warrant Share Delivery Date” shall have the meaning given to such term in
Section 2(d)(i).

-3-

--------------------------------------------------------------------------------

 

Section 2Exercise. 

(a)Exercise of Warrant.  Exercise of the purchase rights represented by this
Warrant may be made, in whole or in part, at any time or times on or after the
Initial Exercise Date and on or before the Termination Date applicable to such
Warrant Shares by (i) delivery to the Company (or such other office or agent of
the Company as it may designate by notice in writing to the registered Holder at
the address of the Holder appearing on the books of the Company) of a duly
executed facsimile copy (or e-mail attachment) of the Notice of Exercise in the
form attached hereto as Exhibit A and (ii) within three (3) Trading Days of the
date such Notice of Exercise is delivered to the Company, the Company shall have
received payment of the aggregate Exercise Price of the shares thereby purchased
in accordance with Section 2(c).  No ink-original Notice of Exercise shall be
required, nor shall any medallion guarantee (or other type of guarantee or
notarization) of any Notice of Exercise form be required.  Notwithstanding
anything herein to the contrary, the Holder shall not be required to physically
surrender this Warrant to the Company until the Holder has purchased all of the
Warrant Shares available hereunder and the Warrant has been exercised in full,
in which case, the Holder shall surrender this Warrant to the Company for
cancellation within three (3) Trading Days of the date the final Notice of
Exercise is delivered to the Company.  Partial exercises of this Warrant
resulting in purchases of a portion of the total number of Warrant Shares
available hereunder shall have the effect of lowering the outstanding number of
Warrant Shares purchasable hereunder in an amount equal to the applicable number
of Warrant Shares purchased.  The Holder and the Company shall maintain records
showing the number of Warrant Shares purchased and the date of such
purchases.  The Company shall deliver any objection to any Notice of Exercise
within one (1) Business Day of receipt of such notice.  The Holder and any
assignee, by acceptance of this Warrant, acknowledge and agree that, by reason
of the provisions of this paragraph, following the purchase of a portion of the
Warrant Shares hereunder, the number of Warrant Shares available for purchase
hereunder at any given time may be less than the amount stated on the face
hereof.

(b)Exercise Price.  The exercise price per Warrant Share under this Warrant
shall be $3.00, subject to adjustment hereunder (the “Exercise Price”).

(c)Payment of the Aggregate Exercise Price.  Payment of the aggregate Exercise
Price for any partial or full exercise of this Warrant shall be made, solely at
the option of the Holder as expressed in the Notice of Exercise, by the
following methods:

(i)by delivery to the Company of a cashier’s check drawn on a United States bank
payable to the order of the Company or by wire transfer of immediately available
funds to an account designated in writing by the Company;

(ii)by surrender to the Company of Senior Secured Loans then outstanding having
a principal amount and accrued and unpaid interest equal to the aggregate
Exercise Price;

(iii)by means of a “cashless exercise” in which the Holder shall be entitled to
receive a number of Warrant Shares equal to the quotient obtained by dividing
[(A-B) (X)] by (A), where:

 

(A) =

the VWAP on the Trading Day immediately preceding the date on which the Holder
elects to exercise this Warrant by means of a “cashless exercise,” as set forth
in the applicable Notice of Exercise;

 

(B) =

the Exercise Price of this Warrant, as adjusted hereunder; and

 

(X) =

the number of Warrant Shares that would be issuable upon exercise of this
Warrant in accordance with the terms of this Warrant if such exercise were by
means of a cash exercise rather than a cashless exercise; or

(iv)any combination of the foregoing.

If Warrant Shares are issued pursuant to (i) a surrender of Senior Secured Loans
pursuant to Section 2(c)(ii) or Section 2(c)(iv) or (ii) a cashless exercise in
accordance with Section 2(c)(iii) or Section 2(c)(iv), the parties

-4-

--------------------------------------------------------------------------------

 

acknowledge and agree that in accordance with Section 3(a)(9) of the Securities
Act, the Warrant Shares shall take on the registered characteristics of the
Warrants being exercised, and the holding period of the Warrants being exercised
may be tacked on to the holding period of the Warrant Shares.  The Company
agrees not to take any position contrary to this Section 2(c).  Notwithstanding
anything herein to the contrary and without the requirement of any further
action by the Holder, on the business day prior to each Termination Date, this
Warrant shall be automatically exercised via cashless exercise pursuant to
Section 2(c)(iii) with respect to the number of unexercised Warrant Shares that
otherwise would expire on such Termination Date.

 

(d)Mechanics of Exercise.

(i)Delivery of Warrant Shares Upon Exercise.  Warrant Shares purchased hereunder
shall be transmitted by the Transfer Agent to the Holder by crediting the
account of the Holder’s or its designee’s balance account with The Depository
Trust Company through its Deposit or Withdrawal at Custodian system if the
Company is then a participant in such system and either (A) there is an
effective registration statement permitting the issuance of the Warrant Shares
to or resale of the Warrant Shares by the Holder or (B) the Warrant Shares are
eligible for resale by the Holder pursuant to Rule 144, and otherwise by
physical delivery of a certificate, registered in the Company’s share register
in the name of the Holder or its designee, for the number of Warrant Shares to
which the Holder is entitled pursuant to such exercise to the address specified
by the Holder in the Notice of Exercise by the date that is one (1) Trading Day
after the delivery to the Company of the Notice of Exercise (such date, the
“Warrant Share Delivery Date”).  The Warrant Shares shall be deemed to have been
issued, and the Holder or any other Person so designated to be named therein
shall be deemed to have become a holder of record of such shares for all
purposes, as of the date the Warrant has been validly exercised, with all taxes
required to be paid by the Holder, if any, pursuant to Section 2(d)(v) prior to
the issuance of such shares having been paid.  If the Company fails for any
reason to deliver to the Holder the Warrant Shares subject to a Notice of
Exercise by the Warrant Share Delivery Date, the Company shall pay to the
Holder, in cash, as liquidated damages and not as a penalty, for each $1,000 of
Warrant Shares subject to such exercise (based on the VWAP of the Common Stock
on the date of the applicable Notice of Exercise), $10 per Trading Day
(increasing to $20 per Trading Day on the fifth Trading Day after such
liquidated damages begin to accrue) for each Trading Day after such Warrant
Share Delivery Date until such Warrant Shares are delivered or the Holder
rescinds such exercise.

(ii)Delivery of New Warrants Upon Exercise.  Unless the purchase rights
represented by this Warrant shall have expired or shall have been fully
exercised, the Company shall, at the request of the Holder and upon surrender of
this Warrant certificate, at the time of delivery of the Warrant Shares in
accordance with Section 2(d)(i), deliver to the Holder a new Warrant evidencing
the rights of the Holder to purchase the unexpired and unexercised Warrant
Shares called for by this Warrant.  Such new Warrant shall in all other respects
be identical with this Warrant.

(iii)Rescission Rights.  If the Company fails to cause the Transfer Agent to
transmit to the Holder the Warrant Shares pursuant to Section 2(d)(i) by the
Warrant Share Delivery Date, then the Holder will have the right to rescind such
exercise.

(iv)No Fractional Shares or Scrip.  No fractional Warrant Shares or scrip
representing fractional Warrant Shares shall be issued upon the exercise of this
Warrant.  As to any fraction of a Warrant Share that the Holder would otherwise
be entitled to purchase upon such exercise, the Company shall, at its election,
either pay a cash adjustment in respect of such final fraction in an amount
equal to such fraction multiplied by the Exercise Price or round up to the next
whole share.

(v)Charges, Taxes and Expenses.  Issuance of Warrant Shares shall be made
without charge to the Holder for any issue or transfer tax, governmental
charges, or other incidental expense that may be imposed in respect of the
issuance of Warrant Shares, all of which taxes, charges and expenses shall be
paid by the Company, and such Warrant Shares shall be issued in the name of the
Holder or in such name or names as may be directed by the Holder; provided,
however, that in the event that Warrant Shares are to be issued in a name other
than the name of the Holder, this Warrant when surrendered for exercise shall be
accompanied by the Assignment Form attached hereto as Exhibit B duly executed by
the Holder and the Company may require, as a condition thereto, the payment of a
sum sufficient to reimburse it for any transfer tax incidental

-5-

--------------------------------------------------------------------------------

 

thereto.  The Company shall pay all Transfer Agent fees required for same-day
processing of any Notice of Exercise and all fees to the Depository Trust
Company (or another established clearing corporation performing similar
functions) required for same-day electronic delivery of the Warrant Shares. 

(vi)Closing of Books.  The Company will not close its stockholder books or
records in any manner which prevents the timely exercise of this Warrant,
pursuant to the terms hereof.

(vii)Disputes.  In the case of a dispute as to the determination of the Exercise
Price or the arithmetic calculation of the number of Warrant Shares to be issued
pursuant to the terms hereof, the Company shall promptly issue to the Holder the
number of Warrant Shares that are not disputed and resolve such dispute in
accordance with Section 5(m).

(e)Authorized Shares.  With respect to the exercise of this Warrant, the Company
hereby represents, covenants and agrees:

(i)This Warrant is, and any warrant issued in substitution for or replacement of
this Warrant shall be, upon issuance, duly authorized and validly issued, free
and clear of all Liens.

(ii)During the period the Warrant is outstanding, the Company will at all times
reserve from its duly authorized capital stock a number of shares of Common
Stock for issuance of the Warrant Shares at least equal to the maximum aggregate
number of Warrant Shares issuable upon the exercise in full of all purchase
rights under this Warrant, minus the number of Warrant Shares previously issued
upon prior exercise of this Warrant, ignoring any conversion or exercise limits
set forth herein (the “Required Reserve Amount”).  The Company further covenants
that its issuance of this Warrant shall constitute full authority to its
officers who are charged with the duty of issuing the necessary Warrant Shares
upon the exercise of the purchase rights under this Warrant.

(iii)The Company covenants that all Warrant Shares that may be issued upon the
exercise of the purchase rights represented by this Warrant will, upon exercise
of the purchase rights represented by this Warrant and payment for such Warrant
Shares in accordance herewith, be duly authorized, validly issued, fully paid
and nonassessable, will be issued without violation of any preemptive or similar
rights of any stockholder of the Company, free and clear from all Liens, and
will be issued without violation of any applicable law or regulation, or of any
requirements of the NASDAQ, and the Company will take all such action as may be
necessary or appropriate to ensure the foregoing.

(iv)If, notwithstanding the foregoing, and not in limitation thereof, at any
time while this Warrant remains outstanding, the Company does not have a
sufficient number of authorized and unreserved shares of Common Stock to satisfy
its obligation to reserve the Required Reserve Amount (an “Authorized Share
Failure”), then the Company shall immediately take all action necessary to
increase the Company’s authorized shares of Common Stock to an amount sufficient
to allow the Company to reserve the Required Reserve Amount for all the Warrants
then outstanding.  Without limiting the generality of the foregoing sentence, as
soon as practicable after the date of the occurrence of an Authorized Share
Failure, but in no event later than seventy five (75) days after the occurrence
of such Authorized Share Failure, the Company shall duly call, give notice of,
file and mail a proxy statement with respect to, convene and hold a special
meeting of stockholders for the approval of an increase in the number of
authorized shares of Common Stock, with the recommendation of the Company’s
Board of Directors that such proposal be approved, and the Company shall solicit
proxies from its stockholders in connection therewith and all
management-appointed proxyholders shall vote their proxies in favor of such
proposal. The Company shall use its best efforts to obtain such stockholder
approval.

(v)The Company shall use its reasonable best efforts to maintain the listing or
quotation of the Common Stock on any date at least equal to the Required Reserve
Amount on the NASDAQ or another securities trading market.  The Company agrees
to use its reasonable best efforts to maintain the eligibility of the Common
Stock for electronic transfer through the Depository Trust Company or another
established clearing corporation, including, without limitation, by timely
payment of fees to the Depository Trust Company or such other established
clearing corporation in connection with such electronic transfer.  

-6-

--------------------------------------------------------------------------------

 

Promptly following any authorization of additional shares of Common Stock
pursuant to Section 2(e)(iv) (and in any event within three (3) Business Days
thereof), the Company shall (A) if the Common Stock is then listed on NASDAQ,
(i) prepare and file with the NASDAQ an additional shares listing application
covering a number of shares of Common Stock at least equal to the Required
Reserve Amount on the date of such application, (ii) take all steps necessary to
cause such shares of Common Stock to be approved for listing on the NASDAQ and
(iii) provide to the Holder evidence of such listing, or (B) if the Common Stock
is then listed on another securities trading market, take all steps reasonably
necessary, proper or advisable to cause such shares of Common Stock to be
approved for listing on such securities trading market. 

(vi)Except and to the extent as waived or consented to by the Holder, the
Company shall not by any action, including, without limitation, amending its
articles of incorporation or bylaws or through any reorganization, transfer of
assets, consolidation, merger, dissolution, issue or sale of securities or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms of this Warrant, but will at all times in good faith assist in
the carrying out of all such terms and in the taking of all such actions as may
be necessary or requested by the Holder to protect the rights of the Holder as
set forth in this Warrant against dilution or other impairment, consistent with
the tenor and purpose of this Warrant.  Without limiting the generality of the
foregoing, the Company will (i) not increase the par value of any Warrant Shares
above the amount payable therefor upon such exercise immediately prior to such
increase in par value, (ii) take all such action as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and non-assessable Warrant Shares upon the exercise of this Warrant and (iii)
use reasonable best efforts to obtain all such authorizations, exemptions or
consents from any public regulatory body having jurisdiction thereof, as may be,
necessary to enable the Company to perform its obligations under this Warrant.

(vii)Before taking any action that would result in an adjustment in the number
of Warrant Shares for which this Warrant is exercisable or in the Exercise
Price, the Company shall obtain all such authorizations or exemptions thereof,
or consents thereto, as may be necessary from any applicable government entity
or regulatory body.

(viii)The Company and the Holder shall cooperate with each other and use (and
shall cause their respective Subsidiaries to use) their respective reasonable
best efforts to take or cause to be taken all actions, and do or cause to be
done all things, reasonably necessary, proper or advisable on their respective
parts under this Warrant and applicable laws to effectuate the transactions
contemplated by this Warrant as soon as practicable, including preparing and
filing as promptly as practicable all documentation to effect all necessary
notices, reports and other filings and to obtain as promptly as practicable all
consents, registrations, approvals, permits and authorizations necessary or
advisable to be obtained from any third party and/or any federal, state, local
or other governmental entity.

Section 3Certain Adjustments.  In order to prevent dilution of the purchase
rights granted under this Warrant, the Exercise Price and the number of Warrant
Shares issuable upon exercise of this Warrant shall be subject to adjustment
from time to time as provided in this Section 3 (in each case, after taking into
consideration any prior adjustments pursuant to this Section 3).

(a)Stock Dividends and Splits.  If the Company, at any time while this Warrant
is outstanding: (i) pays a stock dividend or otherwise makes a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock (which, for the
avoidance of doubt, shall not include any shares of Common Stock issued by the
Company upon exercise of this Warrant), (ii) subdivides outstanding shares of
Common Stock into a larger number of shares, (iii) combines (including by way of
reverse stock split) outstanding shares of Common Stock into a smaller number of
shares or (iv) issues by reclassification of shares of the Common Stock any
shares of capital stock of the Company, then in each case the Exercise Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock (excluding treasury shares, if any) outstanding
immediately before such event and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event, and the
number of shares issuable upon exercise of this Warrant shall be proportionately
adjusted such that the aggregate Exercise Price of this Warrant shall remain
unchanged.  Any adjustment made pursuant to this Section 3(a) shall become
effective immediately after the record

-7-

--------------------------------------------------------------------------------

 

date for the determination of stockholders entitled to receive such distribution
and shall become effective immediately after the effective date in the case of a
subdivision, combination or reclassification. 

(b)Subsequent Equity Sales.  If the Company, at any time or from time to time
after the Initial Exercise Date, issues or sells, or in accordance with this
Section 3 is deemed to have issued or sold, any shares of Common Stock
(including the issuance or sale of shares of Common Stock owned or held by or
for the account of the Company, but excluding any Exempt Issuances) without
consideration or for a consideration per share (the “Base Share Price”) less
than a price equal to the VWAP immediately prior to such issuance or sale or
deemed issuance or sale (such VWAP then in effect is referred to herein as the
“Applicable Price”) (the foregoing a “Dilutive Issuance”), then immediately
after such Dilutive Issuance, the Exercise Price then in effect shall be reduced
to the price equal to the Exercise Price in effect immediately prior to the
Dilutive Issuance multiplied by the quotient obtained by dividing (A) the sum of
(i) the amount of Common Stock outstanding prior to the Dilutive Issuance
(including any shares of Common Stock deemed to have been issued pursuant to
Section 3(b)(i) or Section 3(b)(ii) but excluding the number of shares of Common
Stock for which this Warrant is exercisable immediately prior to such Dilutive
Issuance (the “Warrant Exercise Shares”) plus (ii) the number of shares of
Common Stock equal to the price payable to exercise the Dilutive Issuance
divided by the VWAP as of the date immediately prior to the Dilutive Issuance,
by (B) the sum of (i) the amount of Common Stock outstanding prior to the
Dilutive Issuance (including any shares of Common Stock deemed to have been
issued pursuant to Section 3(b)(i) or Section 3(b)(ii) but excluding the Warrant
Exercise Shares) plus (ii) the number of shares of Common Stock issuable
pursuant to the Dilutive Issuance.  For all purposes of the foregoing
(including, without limitation, determining the adjusted Exercise Price and the
Base Share Price under this Section 3(b)), the following shall be applicable:

(i)Issuance of Options.  If the Company in any manner grants or sells any
Options and the lowest price per share for which one share of Common Stock is at
any time issuable upon the exercise of any such Option or upon conversion,
exercise or exchange of any Convertible Securities issuable upon exercise of any
such Option or otherwise pursuant to the terms thereof is less than the
Applicable Price, then such share of Common Stock shall be deemed to be
outstanding and to have been issued and sold by the Company at the time of the
granting or sale of such Option for such price per share.  For the purposes of
this Section 3(b)(i), the “lowest price per share for which one share of Common
Stock is issuable upon the exercise of any such Options or upon conversion,
exercise or exchange of any Convertible Securities issuable upon exercise of any
such Option or otherwise pursuant to the terms thereof” shall be equal to (1)
the lower of (x) the sum of the lowest amounts of consideration received or
receivable by the Company with respect to any one share of Common Stock upon the
granting or sale of such Option, upon exercise of such Option and upon
conversion, exercise or exchange of any Convertible Security issuable upon
exercise of such Option or otherwise pursuant to the terms thereof and (y) the
lowest exercise price set forth in such Option for which one share of Common
Stock is issuable upon the exercise of any such Options or upon conversion,
exercise or exchange of any Convertible Securities issuable upon exercise of any
such Option or otherwise pursuant to the terms thereof minus (2) the sum of all
amounts paid or payable to the holder of such Option (or any other Person) upon
the granting or sale of such Option, upon exercise of such Option and upon
conversion, exercise or exchange of any Convertible Security issuable upon
exercise of such Option or otherwise pursuant to the terms thereof plus the
value of any other consideration received or receivable by, or benefit conferred
on, the holder of such Option (or any other Person).  Except as contemplated
below, no further adjustment of the Exercise Price shall be made upon the actual
issuance of such shares of Common Stock or of such Convertible Securities upon
the exercise of such Options or otherwise pursuant to the terms of or upon the
actual issuance of such shares of Common Stock upon conversion, exercise or
exchange of such Convertible Securities.

(ii)Issuance of Convertible Securities.  If the Company in any manner issues or
sells any Convertible Securities and the lowest price per share for which one
share of Common Stock is at any time issuable upon the conversion, exercise or
exchange thereof or otherwise pursuant to the terms thereof is less than the
Applicable Price, then such share of Common Stock shall be deemed to be
outstanding and to have been issued and sold by the Company at the time of the
issuance or sale of such Convertible Securities for such price per share.  For
purposes of this Section 3(b)(ii), the “lowest price per share for which one
share of Common Stock is issuable upon the conversion, exercise or exchange
thereof or otherwise pursuant to the terms thereof” shall be equal to (1) the
lower of (x) the sum of the lowest amounts of consideration (if any) received or
receivable by the Company with respect to one share of Common Stock upon the
issuance or sale

-8-

--------------------------------------------------------------------------------

 

of the Convertible Security and upon conversion, exercise or exchange of such
Convertible Security or otherwise pursuant to the terms thereof and (y) the
lowest conversion price set forth in such Convertible Security for which one
share of Common Stock is issuable upon conversion, exercise or exchange thereof
or otherwise pursuant to the terms thereof minus (2) the sum of all amounts paid
or payable to the holder of such Convertible Security (or any other Person) upon
the issuance or sale of such Convertible Security plus the value of any other
consideration received or receivable by, or benefit conferred on, the holder of
such Convertible Security (or any other Person).  Except as contemplated below,
no further adjustment of the Exercise Price shall be made upon the actual
issuance of such shares of Common Stock upon conversion, exercise or exchange of
such Convertible Securities or otherwise pursuant to the terms thereof, and if
any such issuance or sale of such Convertible Securities is made upon exercise
of any Options for which adjustment of this Warrant has been or is to be made
pursuant to other provisions of this Section 3(b), except as contemplated below,
no further adjustment of the Exercise Price shall be made by reason of such
issuance or sale. 

(iii)Change in Option Price or Rate of Conversion.  If the purchase or exercise
price provided for in any Options, the additional consideration, if any, payable
upon the issue, conversion, exercise or exchange of any Convertible Securities,
or the rate at which any Convertible Securities are convertible into or
exercisable or exchangeable for shares of Common Stock increases or decreases at
any time (other than proportional changes in conversion or exercise prices, as
applicable, in connection with an event referred to in Section 3(a)), the
Exercise Price in effect at the time of such increase or decrease shall be
adjusted to the Exercise Price that would have been in effect at such time had
such Options or Convertible Securities provided for such increased or decreased
purchase price, additional consideration or increased or decreased conversion
rate, as the case may be, at the time initially granted, issued or sold.  For
purposes of this Section 3(b)(iii), if the terms of any Option or Convertible
Security that was outstanding as of the Closing Date are increased or decreased
in the manner described in the immediately preceding sentence, then such Option
or Convertible Security and the shares of Common Stock deemed issuable upon
exercise, conversion or exchange thereof shall be deemed to have been issued as
of the date of such increase or decrease.  No adjustment pursuant to this
Section 3(b) shall be made if such adjustment would result in an increase of the
Exercise Price then in effect.

(iv)Calculation of Consideration Received.  If any Option is issued in
connection with the issuance or sale of any other securities of the Company
together comprising one integrated transaction in which no specific
consideration is allocated to such Option by the parties thereto, the Options
will be deemed to have been issued for a consideration of $0.01.  If any shares
of Common Stock, Options or Convertible Securities are issued or sold or deemed
to have been issued or sold for cash, the consideration received therefor will
be deemed to be the net amount of consideration received by the Company
therefor.  If any shares of Common Stock, Options or Convertible Securities are
issued or sold for a consideration other than cash, the amount of such
consideration received by the Company will be the fair value of such
consideration, except where such consideration consists of publicly traded
securities, in which case the amount of consideration received by the Company
for such securities will be the arithmetic average of the VWAPs of such security
for each of the five (5) Trading Days immediately preceding the date of
receipt.  If any shares of Common Stock, Options or Convertible Securities are
issued to the owners of the non-surviving entity in connection with any merger
in which the Company is the surviving entity, the amount of consideration
therefor will be deemed to be the fair value of such portion of the net assets
and business of the non-surviving entity as is attributable to such shares of
Common Stock, Options or Convertible Securities.  The fair value of any
consideration other than cash or publicly traded securities will be determined
jointly by the Company and the Holder.  If such parties are unable to reach
agreement within ten (10) days after the occurrence of an event requiring
valuation (the “Valuation Event”), the fair value of such consideration will be
determined within five (5) Trading Days after the tenth (10th) day following
such Valuation Event by an independent, reputable appraiser jointly selected by
the Company and the Holder.  The determination of such appraiser shall be final
and binding upon all parties absent manifest error.  If such appraiser’s
valuation differs by less than 5% from the Company’s proposed valuation, the
fees and expenses of such appraiser shall be borne by the Holder, and if such
appraiser’s valuation differs by 5% or more from the Company’s proposed
valuation, the fees and expenses of such appraiser shall be borne by the
Company.

-9-

--------------------------------------------------------------------------------

 

(v)Record Date.  If the Company sets a record date for the holders of shares of
Common Stock for the purpose of entitling them (A) to receive a dividend or
other distribution payable in shares of Common Stock, Options or in Convertible
Securities or (B) to subscribe for or purchase shares of Common Stock, Options
or Convertible Securities, then such record date will be deemed to be the date
of the issuance or sale of the shares of Common Stock deemed to have been issued
or sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase (as the case may be). 

(c)Other Events.  In the event that the Company (or any Subsidiary) shall take
any action to which the provisions hereof are not strictly applicable, or, if
applicable, would not operate to protect the Holder from dilution or if any
event occurs of the type contemplated by the provisions of this Section 3 but
not expressly provided for by such provisions (including, without limitation,
the granting of stock appreciation rights, phantom stock rights or other rights
with equity features), then the Board of Directors shall in good faith determine
and implement an appropriate adjustment in the Exercise Price and the number of
Warrant Shares (if applicable) so as to protect the rights of the Holder,
provided that no such adjustment pursuant to this Section 3(c) will increase the
Exercise Price or decrease the number of Warrant Shares as otherwise determined
pursuant to this Section 3, provided further that if the Holder does not accept
such adjustments as appropriately protecting its interests hereunder against
such dilution, then the Board of Directors and the Holder shall agree, in good
faith, upon an independent investment bank of nationally recognized standing to
make such appropriate adjustments, whose determination shall be final and
binding absent manifest error.  If such investment bank’s resolution differs by
less than 5% from the Company’s proposed determination, the fees and expenses of
such investment bank shall be borne by the Holder, and if such investment bank’s
resolution differs by 5% or more from the Company’s proposed determination, the
fees and expenses of such investment bank shall be borne by the Company.

(d)Voluntary Adjustment By Company.  The Company may at any time during the term
of this Warrant, with the prior written consent of the Holder, reduce the
then-current Exercise Price to any amount and for any period of time deemed
appropriate by the Board of Directors.

(e)Notice; Variable Rate Transactions.  The Company shall notify the Holder, in
writing, no later than the Trading Day following the issuance or deemed issuance
of any Common Stock or Common Stock Equivalents subject to Section 3(b),
indicating therein the applicable issuance price, or applicable reset price,
exchange price, conversion price and other pricing terms (such notice, the
“Dilutive Issuance Notice”).  For purposes of clarification, whether or not the
Company provides a Dilutive Issuance Notice pursuant to Section 3(b), upon the
occurrence of any Dilutive Issuance, the Holder is entitled to receive a number
of Warrant Shares based upon the Base Share Price regardless of whether the
Holder accurately refers to the Base Share Price in the Notice of Exercise.  If
the Company enters into a Variable Rate Transaction, the Company shall be deemed
to have issued Common Stock or Common Stock Equivalents at the lowest possible
conversion or exercise price at which such securities may be converted or
exercised.

(f)Subsequent Rights Offerings.  In addition to any adjustments pursuant to
Section 3(a) above, if at any time the Company grants, issues or sells any
Common Stock, Options, Convertible Securities or Common Stock Equivalents or
rights to purchase stock, warrants, securities or other property pro rata to the
record holders of any class of shares of Common Stock (the “Subsequent Purchase
Rights”), then the Holder will be entitled to acquire, upon the terms applicable
to such Subsequent Purchase Rights, the aggregate Subsequent Purchase Rights
which the Holder could have acquired if the Holder had held the number of
Warrant Shares acquirable upon complete exercise of this Warrant (without regard
to any limitations on exercise hereof) immediately before the date on which a
record is taken for the grant, issuance or sale of such Subsequent Purchase
Rights, or, if no such record is taken, the date as of which the record holders
of shares of Common Stock are to be determined for the grant, issue or sale of
such Subsequent Purchase Rights).

(g)Pro Rata Distributions.  During such time as this Warrant is outstanding, if
the Company shall declare or make any dividend or other distribution of its
assets (or rights to acquire its assets) to holders of shares of Common Stock,
by way of return of capital or otherwise (including, without limitation, any
distribution of cash, stock or other securities, property or options by way of a
dividend, spin off, reclassification, corporate rearrangement, scheme of
arrangement or other similar transaction) (a “Distribution”), at any time after
the issuance of this Warrant, then, in each such case, the Holder shall be
entitled to participate in such Distribution to the same extent that the

-10-

--------------------------------------------------------------------------------

 

Holder would have participated therein if the Holder had held the number of
shares of Common Stock acquirable upon complete exercise of this Warrant
(without regard to any limitations on exercise hereof) immediately before the
date of which a record is taken for such Distribution, or, if no such record is
taken, the date as of which the record holders of shares of Common Stock are to
be determined for the participation in such Distribution. 

(h)Fundamental Transactions.  If, at any time while this Warrant is outstanding,
(i) the Company, directly or indirectly, in one or more related transactions
effects any merger or consolidation of the Company with or into another Person,
(ii) the Company, directly or indirectly, effects any sale, lease, license,
assignment, transfer, conveyance or other disposition of all or substantially
all of its assets in one or a series of related transactions, (iii) the Company,
directly or indirectly, assists or agrees to assist a purchase offer, tender
offer or exchange offer pursuant to which holders of Common Stock are permitted
to sell, tender or exchange their shares for other securities, cash or property
and such offer has been accepted by the holders of 50% or more of the
outstanding Common Stock, (iv) the Company, directly or indirectly, in one or
more related transactions effects any reclassification, reorganization or
recapitalization of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property, or (v) the Company, directly or indirectly, in one
or more related transactions consummates a stock or share purchase agreement or
other business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement and any sale of control by a
controlling stockholder or stockholders that is facilitated by the Company) with
another Person or group of Persons whereby such other Person or group acquires
more than 50% of the outstanding shares of Common Stock (not including any
shares of Common Stock held by the other Person or other Persons making or party
to, or associated or affiliated with the other Persons making or party to, such
stock or share purchase agreement or other business combination) (each a
“Fundamental Transaction”), then (1) in the event of a Fundamental Transaction
in which the consideration received by the holders of Common Stock is
exclusively cash, the Company or the Successor Entity (as the case may be) shall
purchase this Warrant from the Holder as promptly as practicable on the date of
such consummation by paying to the Holder cash equal to (x) the amount, if any,
by which the purchase price per share paid for the shares of Common Stock
acquired in the Fundamental Transaction exceeds the Exercise Price, multiplied
by (y) the number of Warrant Shares, and (2) in the event of a Fundamental
Transaction in which the consideration received by the holders of Common Stock
is not exclusively cash, upon any subsequent exercise of this Warrant, the
Holder shall have the right to receive, for each Warrant Share that would have
been issuable upon such exercise immediately prior to the occurrence of such
Fundamental Transaction the number of shares of Common Stock of the successor or
acquiring corporation or of the Company, if it is the surviving corporation, and
any additional consideration (the “Alternate Consideration”) receivable as a
result of such Fundamental Transaction by a holder of the number of shares of
Common Stock for which this Warrant is exercisable immediately prior to such
Fundamental Transaction. For purposes of any such exercise, the determination of
the Exercise Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the Company
shall apportion the Exercise Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any exercise of this Warrant following such Fundamental
Transaction. The Company shall cause any successor entity in a Fundamental
Transaction in which the Company is not the survivor (the “Successor Entity”) to
assume in writing all of the obligations of the Company under this Warrant and
the other Transaction Documents in accordance with the provisions of this
Section 3(h) pursuant to written agreements in form and substance reasonably
satisfactory to the Holder and approved by the Holder (without unreasonable
delay) prior to such Fundamental Transaction and shall, at the option of the
Holder, deliver to the Holder in exchange for this Warrant a security of the
Successor Entity evidenced by a written instrument substantially similar in form
and substance to this Warrant, which is exercisable for a corresponding number
of shares of capital stock of such Successor Entity (or its parent entity)
equivalent to the shares of Common Stock acquirable and receivable upon exercise
of this Warrant (without regard to any limitations on the exercise of this
Warrant) prior to such Fundamental Transaction, and with an exercise price that
applies the exercise price hereunder to such shares of capital stock (but taking
into account the relative value of the shares of Common Stock pursuant to such
Fundamental Transaction and the value of such shares of capital stock, such
number of shares of capital stock and such exercise price being for the purpose
of protecting the economic value of this Warrant immediately prior to the
consummation of such Fundamental Transaction), and which is reasonably
satisfactory in form and substance to the Holder. Upon the occurrence of any
such Fundamental Transaction, the Successor Entity shall succeed to, and be
substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Warrant and the other Transaction Documents
referring to the

-11-

--------------------------------------------------------------------------------

 

“Company” shall refer instead to the Successor Entity), and may exercise every
right and power of the Company and shall assume all of the obligations of the
Company under this Warrant and the other Transaction Documents with the same
effect as if such Successor Entity had been named as the Company herein. 

(i)Calculations.  All calculations under this Section 3 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be.  For
purposes of this Section 3, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding treasury shares, if any) issued and
outstanding.

(j)Notice to Holder.

(i)Adjustment to Exercise Price.  Whenever the Exercise Price is adjusted
pursuant to any provision of this Section 3, the Company shall promptly mail to
the Holder a notice setting forth the Exercise Price after such adjustment and
any resulting adjustment to the number of Warrant Shares and setting forth a
brief statement of the facts requiring such adjustment.

(ii)Notice to Allow Exercise by Holder.  If (A) the Company shall declare or
make a Distribution on the Common Stock, (B) the Company shall declare a special
nonrecurring cash dividend on or a redemption of the Common Stock, (C) the
Company shall authorize the granting to all holders of the Common Stock rights
or warrants to subscribe for or purchase any shares of capital stock of any
class or of any rights, (D) the approval of any stockholders of the Company
shall be required in connection with any reclassification of the Common Stock,
any consolidation or merger to which the Company is a party, any sale or
transfer of all or substantially all of the assets of the Company, or any
compulsory share exchange whereby the Common Stock is converted into other
securities, cash or property, or (E) the Company shall authorize the voluntary
or involuntary dissolution, liquidation or winding up of the affairs of the
Company, then, in each case, the Company shall cause to be mailed to the Holder
at its last address as it shall appear upon the Warrant Register of the Company,
at least twenty (20) calendar days prior to the applicable record or effective
date hereinafter specified, a notice stating (x) the date on which a record is
to be taken for the purpose of such Distribution, redemption, rights or
warrants, or if a record is not to be taken, the date as of which the holders of
the Common Stock of record to be entitled to such Distribution, redemption,
rights or warrants are to be determined or (y) the date on which such
reclassification, consolidation, merger, sale, transfer or share exchange is
expected to become effective or close, and the date as of which it is expected
that holders of the Common Stock of record shall be entitled to exchange their
shares of the Common Stock for securities, cash or other property deliverable
upon such reclassification, consolidation, merger, sale, transfer or share
exchange; provided that the failure to mail such notice or any defect therein or
in the mailing thereof shall not affect the validity of the corporate action
required to be specified in such notice.  The Holder shall remain entitled to
exercise this Warrant during the period commencing on the date of such notice to
the effective date of the event triggering such notice except as may otherwise
be expressly set forth herein.

(k)Number of Warrant Shares.  Notwithstanding anything herein to the contrary,
the aggregate number of Warrant Shares underlying the Warrant that are issuable
to the Holder hereunder shall be increased from time to time to the extent
necessary to ensure that upon full exercise of this Warrant the Holder will be
entitled to purchase in the aggregate such number of shares that the Holder,
upon the full exercise of this Warrant, shall hold that number of shares
constituting at least 50.1% of the outstanding equity securities of the Company
on a fully diluted basis measured as of the date of the full exercise of this
Warrant less 15,000,000 shares (as such amount may be adjusted for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transactions in respect of the Common Stock that occur following the date of
this Warrant). For the purposes of calculating the amount of shares constituting
such 50.1% minimum, (i) the Holder’s holdings shall take into account any shares
of Common Stock issued to the Holder as the payment of interest as provided in
Section 2.5 of the Credit and Guaranty Agreement dated October 14, 2016 between
Holder, the Company and certain Company subsidiaries named therein, and (ii) the
calculation of the number of outstanding equity securities of the Company on a
fully diluted basis measured as of the date of the full exercise of this Warrant
shall not take into account any shares of Common Stock issuable upon exercise of
any warrants then outstanding (if any) that were issued by the Company in 2012
with an adjusted exercise price of $36, but solely to the extent that such
warrants are out-of-the-money.

(l)Limitation on Adjustment.  The foregoing provisions of this Section 3
notwithstanding, the Exercise

-12-

--------------------------------------------------------------------------------

 

Price shall not be reduced as a result of the application of Section 3(b), (c)
or (d) in connection with the one-time reduction in the exercise price of
certain of the warrants issued by the Company in 2015 (with an adjusted exercise
price of $4.50 as of the date of the Investment Agreement) in connection with
and conditioned upon the consummation of the transactions contemplated by the
Transaction Documents (as set forth in the Amendment and Exchange Agreements
entered into on August 19, 2016 between the Company and certain holders of the
Company’s preferred stock).  

Section 4Transfer of Warrant.  

(a)Transferability.  Subject to compliance with any applicable securities laws
and the conditions set forth in Section 4(d) hereof, this Warrant and all rights
hereunder (including, without limitation, any registration rights) are
transferable, in whole or in part, by the Holder, upon surrender of this Warrant
to the Company at the principal office of the Company or its designated agent,
together with the Assignment Form attached hereto as Exhibit B duly executed by
the Holder or its agent or attorney, together with funds sufficient to pay any
transfer taxes payable upon the making of such transfer.  Upon such surrender
and, if required, such payment, the Company shall execute and deliver a new
Warrant or Warrants in the name of the assignee or assignees, as applicable, and
in the denomination or denominations specified in such instrument of assignment,
and shall issue to the assignor a new Warrant evidencing the portion of this
Warrant, if any, not so assigned, and this Warrant shall promptly be
cancelled.  Notwithstanding anything herein to the contrary, the Holder shall
not be required to physically surrender this Warrant to the Company unless the
Holder has assigned this Warrant in full, in which case, the Holder shall
surrender this Warrant to the Company within three (3) Trading Days of the date
the Holder delivers the Assignment Form to the Company assigning this Warrant in
full.  The Warrant, if properly assigned in accordance herewith, may be
exercised by a new holder for the purchase of Warrant Shares without having a
new Warrant issued.

(b)New Warrants.  Subject to compliance with the applicable provisions of this
Warrant as to any transfer or other assignment which may be involved in such
division or combination, this Warrant may be divided or combined with other
Warrants upon presentation hereof at the aforesaid office of the Company,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the Holder or its agent or
attorney.  Subject to compliance with Section 4(a), as to any transfer that may
be involved in such division or combination, the Company shall at its own
expense execute and deliver a new Warrant or Warrants in exchange for the
Warrant or Warrants to be divided or combined in accordance with such
notice.  All Warrants issued on transfers or exchanges shall be dated the
Initial Exercise Date and shall be identical with this Warrant except as to the
number of Warrant Shares issuable pursuant thereto.

(c)Warrant Register.  The Company shall register this Warrant and any transfers
thereof, upon records to be properly maintained by the Company for that purpose
(the “Warrant Register”), in the name of the record Holder hereof from time to
time.  The Company may deem and treat the registered Holder of this Warrant as
the absolute owner hereof for the purpose of any exercise hereof or any
Distribution to the Holder, and for all other purposes, absent actual notice to
the contrary.

(d)Transfer Restrictions.  This Warrant may not be offered for sale, sold,
transferred or assigned without the consent of the Company.  

(e)Representations by the Holder. The Holder understands that the Warrant and
the Warrant Shares to be issued upon exercise hereof are “restricted securities”
and have not been registered under the Securities Act or any applicable state
securities laws and the Holder is acquiring the Warrant and the Warrant Shares
to be issued upon exercise hereof as principal for its own account and not with
a view to or for distributing or reselling such Warrant or Warrant Shares or any
part thereof in violation of the Securities Act or any applicable state
securities laws.  Notwithstanding the foregoing, this representation and
warranty does not limit the Holder’s right to sell the Warrant or Warrant Shares
pursuant to an effective registration statement or otherwise in compliance with
applicable federal and state securities laws.

Section 5Miscellaneous.

(a)No Rights as Stockholder Until Exercise.  Except as expressly set forth
herein (including in Section 3), prior to the issuance to the Holder of the
Warrant Shares to which the Holder is then entitled to receive upon the due

-13-

--------------------------------------------------------------------------------

 

exercise of this Warrant, the Holder shall not be entitled to any voting rights,
dividends or other rights as a stockholder of the Company in respect of such
Warrant Shares.  In addition, nothing contained in this Warrant shall be
construed as imposing any liabilities on the Holder to purchase any securities
(upon exercise of this Warrant or otherwise) or as a stockholder of the Company,
whether such liabilities are asserted by the Company or by the creditors of the
Company.  Notwithstanding this Section 5(a), the Company shall provide the
Holder with copies of the same notices and other information given to the
stockholders of the Company generally, contemporaneously with the giving thereof
to the stockholders. 

(b)Loss, Theft, Destruction or Mutilation of Warrant.  The Company covenants
that upon receipt by the Company of evidence reasonably satisfactory to it of
the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will at its own expense execute and deliver a new Warrant or stock
certificate of like tenor and dated as of such cancellation, in lieu of such
Warrant or stock certificate.

(c)Saturdays, Sundays, Holidays, etc.  If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then, such action may be taken or such right may be
exercised on the next succeeding Business Day.

(d)Nonwaiver and Expenses.  No course of dealing or any delay or failure to
exercise any right hereunder on the part of Holder shall operate as a waiver of
such right or otherwise prejudice the Holder’s rights, powers or remedies,
notwithstanding the fact that all rights hereunder terminate on the Termination
Date.  If the Company willfully and knowingly fails to comply with any provision
of this Warrant, which results in any material damages to the Holder, the
Company shall pay to the Holder such amounts as shall be sufficient to cover any
costs and expenses including, but not limited to, reasonable attorneys’ fees,
including those of appellate proceedings, incurred by the Holder in collecting
any amounts due pursuant hereto or in otherwise enforcing any of its rights,
powers or remedies hereunder.

(e)Notices.  Any notice, request or other document required or permitted to be
given or delivered to the Holder by the Company shall be delivered in accordance
with Section 6.4 [Notices] of the Investment Agreement or to such other address
for notices given from time to time by the Holder or any transferee.

(f)Limitation of Liability.  No provision hereof, in the absence of any
affirmative action by the Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of the Holder,
shall give rise to any liability of the Holder for the purchase price of any
Common Stock or as a stockholder of the Company, whether such liability is
asserted by the Company or by creditors of the Company.

(g)Remedies.  The remedies provided in this Warrant shall be cumulative and in
addition to all other remedies available under this Warrant and the other
Transaction Documents, at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
right of the Holder to pursue actual and consequential damages for any failure
by the Company to comply with the terms of this Warrant.  The Company covenants
to the Holder that there shall be no characterization concerning this instrument
other than as expressly provided herein.  Amounts set forth or provided for
herein with respect to payments, exercises and the like (and the computation
thereof) shall be the amounts to be received by the Holder and shall not, except
as expressly provided herein, be subject to any other obligation of the Company
(or the performance thereof).  The Company acknowledges that a breach by it of
its obligations hereunder will cause irreparable harm to the Holder and that the
remedy at law for any such breach may be inadequate.  The Company therefore
agrees that, in the event of any such breach or threatened breach, the Holder
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.  The Company shall provide
all information and documentation to the Holder that is requested by the Holder
to enable the Holder to confirm the Company’s compliance with the terms and
conditions of this Warrant.  The issuance of shares and certificates for shares
as contemplated hereby upon the exercise of this Warrant shall be made without
charge to the Holder or such shares for any issuance tax or other costs in
respect thereof, provided that the Company shall not be required to pay any tax
that may be payable in respect of any transfer involved in the issuance and
delivery of any certificate in a name other than the Holder or its agent on its
behalf.  If (a) this Warrant is placed in

-14-

--------------------------------------------------------------------------------

 

the hands of an attorney for collection or enforcement or is collected or
enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Warrant or to enforce the provisions of this
Warrant or (b) there occurs any bankruptcy, reorganization, receivership of the
Company or other proceedings affecting the Company’s creditors’ rights and
involving a claim under this Warrant, then the Company shall pay the costs
incurred by the Holder for such collection, enforcement or action or in
connection with such bankruptcy, reorganization, receivership or other
proceeding, including, without limitation, attorneys’ fees and disbursements. 

(h)Successors and Assigns.  Subject to applicable securities laws, this Warrant
and the rights and obligations evidenced hereby shall inure to the benefit of
and be binding upon the successors and permitted assigns of the Company and the
successors and permitted assigns of the Holder.  The provisions of this Warrant
are intended to be for the benefit of any Holder from time to time of this
Warrant and shall be enforceable by the Holder or holder of Warrant Shares.

(i)Amendment.  This Warrant may be modified or amended or the provisions hereof
waived only by a written instrument executed and delivered by a duly authorized
officer of the Company and the Holder.  No waiver shall be effective unless it
is in writing and signed by an authorized representative of the waiving party.

(j)Severability.  The provisions of this Warrant shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.  If any provision of
this Warrant, or the application of such provision to any Person or any
circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Warrant and the application of such
provision to other Persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application of
such provision, in any other jurisdiction. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

(k)Construction; Headings.  This Warrant shall be deemed to be jointly drafted
by the Company and the Holder and shall not be construed against any Person as
the drafter hereof.  The headings of this Warrant are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Warrant.  Terms used in this Warrant but defined in the other Transaction
Documents shall have the meanings ascribed to such terms on the Closing Date in
such other Transaction Documents unless otherwise consented to in writing by the
Holder.

(l)Governing Law.  This Warrant shall be governed by and construed and enforced
in accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Warrant shall be governed by, the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York.  The Company hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof to the Company at the
address set forth in Section 6.4 [Notices] of the Investment Agreement or to
such other address for notices given from time to time by the Holder or any
transferee and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  The Company hereby irrevocably submits
to the exclusive jurisdiction of the state and federal courts sitting in The
City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper.  Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law.  Nothing
contained herein shall be deemed or operate to preclude the Holder from bringing
suit or taking other legal action against the Company in any other jurisdiction
to collect on the Company’s obligations to the Holder, to realize on any
collateral or any other security for such obligations, or to enforce a judgment
or other court ruling in favor of the Holder.  THE COMPANY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS WARRANT OR ANY TRANSACTION CONTEMPLATED HEREBY.

-15-

--------------------------------------------------------------------------------

 

(m)Dispute Resolution. 

(i)Submission to Dispute Resolution.

(A)In the case of a dispute relating to the Exercise Price or fair market value
or the arithmetic calculation of the number of Warrant Shares (as the case may
be) (including, without limitation, a dispute relating to the determination of
any of the foregoing), the Company or the Holder (as the case may be) shall
submit the dispute to the other party via facsimile (A) if by the Company,
within two (2) Business Days after the occurrence of the circumstances giving
rise to such dispute or (B) if by the Holder, at any time after the Holder
learned of the circumstances giving rise to such dispute.  If the Holder and the
Company are unable to promptly resolve such dispute relating to such Exercise
Price or such fair market value or such arithmetic calculation of the number of
Warrant Shares (as the case may be), at any time after the second (2nd) Business
Day following such initial notice by the Company or the Holder (as the case may
be) of such dispute to the Company or the Holder (as the case may be), then the
Holder may, at its sole option, select an independent, reputable investment bank
to resolve such dispute.

(B)The Holder and the Company shall each deliver to such investment bank (A) a
copy of the initial dispute submission so delivered in accordance with the first
sentence of this Section 5(m) and (B) written documentation supporting its
position with respect to such dispute, in each case, no later than 5:00 p.m.
(New York time) by the fifth (5th) Business Day immediately following the date
on which the Holder selected such investment bank (the “Dispute Submission
Deadline”) (the documents referred to in the immediately preceding clauses (A)
and (B) are collectively referred to herein as the “Required Dispute
Documentation”) (it being understood and agreed that if either the Holder or the
Company fails to so deliver all of the Required Dispute Documentation by the
Dispute Submission Deadline, then the party who fails to so submit all of the
Required Dispute Documentation shall no longer be entitled to (and hereby waives
its right to) deliver or submit any written documentation or other support to
such investment bank with respect to such dispute and such investment bank shall
resolve such dispute based solely on the Required Dispute Documentation that was
delivered to such investment bank prior to the Dispute Submission
Deadline).  Unless otherwise agreed to in writing by both the Company and the
Holder or otherwise requested by such investment bank, neither the Company nor
the Holder shall be entitled to deliver or submit any written documentation or
other support to such investment bank in connection with such dispute (other
than the Required Dispute Documentation).

(C)The Company and the Holder shall cause such investment bank to determine the
resolution of such dispute and notify the Company and the Holder of such
resolution no later than ten (10) Business Days immediately following the
Dispute Submission Deadline.  Such investment bank’s resolution of such dispute
shall be final and binding upon all parties absent manifest error.  If such
investment bank’s resolution differs by less than 5% from the Company’s proposed
determination, the fees and expenses of such investment bank shall be borne by
the Holder, and if such investment bank’s resolution differs by 5% or more from
the Company’s proposed determination, the fees and expenses of such investment
bank shall be borne by the Company.

(ii)Miscellaneous.  The Company expressly acknowledges and agrees that (i) this
Section 5(m) constitutes an agreement to arbitrate between the Company and the
Holder (and constitutes an arbitration agreement) under the rules then in effect
under § 7501, et seq. of the New York Civil Practice Law and Rules (“CPLR”) and
that the Holder is authorized to apply for an order to compel arbitration
pursuant to CPLR § 7503(a) in order to compel compliance with this Section 5(m),
(ii) a dispute relating to the Exercise Price includes, without limitation,
disputes as to (A) whether an issuance or sale or deemed issuance or sale of
Common Stock occurred under Section 3(b), (B) the consideration per share at
which an issuance or deemed issuance of Common Stock occurred, (C) whether any
issuance or sale or deemed issuance or sale of Common Stock was an Exempt
Issuance, (D) whether an agreement, instrument, security or the like constitutes
and Option or Convertible Security and (E) whether a Dilutive Issuance occurred,
(iii) the terms of this Warrant and each other applicable Transaction Document
shall serve as the basis for the selected investment bank’s resolution of the
applicable dispute, such investment bank shall be entitled (and is hereby

-16-

--------------------------------------------------------------------------------

 

expressly authorized) to make all findings, determinations and the like that
such investment bank determines are required to be made by such investment bank
in connection with its resolution of such dispute (including, without
limitation, determining (A) whether an issuance or sale or deemed issuance or
sale of Common Stock occurred under Section 3(b), (B) the consideration per
share at which an issuance or deemed issuance of Common Stock occurred, (C)
whether any issuance or sale or deemed issuance or sale of Common Stock was an
Exempt Issuance, (D) whether an agreement, instrument, security or the like
constitutes and Option or Convertible Security and (E) whether a Dilutive
Issuance occurred) and in resolving such dispute such investment bank shall
apply such findings, determinations and the like to the terms of this Warrant
and any other applicable Transaction Documents, (iv) the Holder (and only the
Holder), in its sole discretion, shall have the right to submit any dispute
described in this Section 5(m) to any state or federal court sitting in The City
of New York, Borough of Manhattan in lieu of utilizing the procedures set forth
in this Section 5(m) and (v) nothing in Section 5(m) shall limit the Holder from
obtaining any injunctive relief or other equitable remedies (including, without
limitation, with respect to any matters described in this Section 5(m)). 

********************

(Signature Page Follows)

 

-17-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.

RLJ ENTERTAINMENT, INC.

 

By:

/s/ Miguel Penella
Name: Miguel Penella
Title: Chief Executive Officer

 

 

[Signature Page to Common Stock Purchase Warrant]

--------------------------------------------------------------------------------

 

EXHIBIT A

NOTICE OF EXERCISE

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS
WARRANT TO PURCHASE COMMON STOCK

RLJ ENTERTAINMENT, INC.

The undersigned holder hereby exercises the right to purchase _________________
of the shares of Common Stock (“Warrant Shares”) of RLJ Entertainment, Inc., a
Nevada corporation (the “Company”), evidenced by Warrant to Purchase Common
Stock No. _______ (the “Warrant”).  Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Warrant.

1.Form of Exercise Price.  The Holder intends that payment of the aggregate
Exercise Price shall be made as:

____________ a “Cash Exercise” with respect to _________________ Warrant Shares;

____________ a “Surrender Exercise” with respect to _________________ Warrant
Shares; and/or

____________ a “Cashless Exercise” with respect to _______________ Warrant
Shares.

2.Payment of Exercise Price.  In the event that the Holder has elected a Cash
Exercise with respect to some or all of the Warrant Shares to be issued pursuant
hereto, the Holder shall pay the aggregate Exercise Price in the sum of
$___________________ to the Company in accordance with the terms of the
Warrant.  In the event that the Holder has elected a Surrender Exercise with
respect to some or all of the Warrant Shares to be issued pursuant hereto, the
Holder shall surrender to the Company an aggregate amount of the Senior Secured
Loans having a value as of the date of the exercise of this Warrant of
$___________________.

3.Delivery of Warrant Shares.  The Company shall deliver to Holder, or its
designee or agent as specified below, __________ Warrant Shares in accordance
with the terms of the Warrant.  Delivery shall be made to Holder, or for its
benefit, as follows:

oCheck here if requesting delivery as a certificate to the following name and to
the following address:

Issue to:

 

 

 

 

 

 

oCheck here if requesting delivery by Deposit/Withdrawal at Custodian as
follows:

DTC Participant:

 

DTC Number:

 

Account Number:

 

 

Date: _____________ __,

A-1

--------------------------------------------------------------------------------

 

____________________________
Name of Registered Holder

By:


Name:
Title:

Tax ID:

Facsimile:

E-mail Address:

 

 

A-2

--------------------------------------------------------------------------------

 

EXHIBIT B

ASSIGNMENT FORM

(To assign the foregoing Warrant, execute this form and supply required
information.  Do not use this form to purchase shares.)

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

 

Name:

 

 

(Please Print)

Address:

 

 

(Please Print)

 

Dated: ___________ __, ______

Holder’s Signature:

Holder’s Address:

 

 

 